DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the apparatus" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Changing “apparatus” to –device— would overcome this rejection. Claims 19 – 20 will inherit this same issue since they depend from the rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0045344 (hereinafter Cloutier).
Regarding claim 18, Cloutier discloses a method of installing a tub comprising obtaining a device (50) for connecting at least one piece of plumbing of a drain of a tub (100) to at least one piece of plumbing of a structure (110) and preparing a surface upon which the tub will rest (par. 55, ln. 1 – 10), aligning the device with the at least one piece of plumbing of the structure (par. 54, ln. 3 – 10), attaching the apparatus/device to the at least one piece of plumbing of the structure (par. 54, ln. 3 – 10); attaching a tail pipe (100) to the at least one piece of plumbing of a drain of a tub (par. 55, ln. 1 – 2); and aligning the tail pipe with the device and inserting the tail pipe into the device (par. 55, ln. 6 – 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier in view of US Patent 3,751,078 (hereinafter O’Brian et al.).
Regarding claim 1, Cloutier shows an apparatus (50) for connecting at least one piece of plumbing of a drain of a tub (100) to at least one piece of main plumbing of a structure (110) comprising: the apparatus having a drain body (55), wherein the drain body is operably connected to the at least one piece of main plumbing of the structure (110); the drain body being connected to a flange (65), wherein the flange assists with securing the apparatus to a mounting surface; and a gasket (74). Cloutier fails to show a compression cap secured on an upper side of the drain body, wherein the compression cap aids in the placement of a tail pipe within the drain body; wherein the gasket is between the compression cap and the drain body, wherein the gasket secures the connection between the compression cap and the drain body. Attention is turned to O’Brian et al. which shows including a compression cap (32) between a gasket (31) and drain body (2) to compress and retain the seal gasket (31) when receiving another pipe (3). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a compression cap secured on an upper side of the drain body, wherein the compression cap aids in the placement of a tail pipe within the drain body; wherein the gasket is between the compression cap and the drain body, wherein 
Regarding claim 2, Cloutier shows further comprising the drain body having an attachment end and the at least one piece of main plumbing of the structure having an attachment end; the attachment end of the drain body and the attachment end of the at least one piece of main plumbing of the structure having different diameters; and a coupler (53) being able to accept the attachment end of the drain body on a first side of the coupler and the coupler being able to accept the attachment end of the at least one piece of main plumbing of the structure on a second side of the coupler, wherein the coupler attaches the attachment end of the drain body to the attachment end of the at least one piece of main plumbing of the structure (note annotated figs. below).

    PNG
    media_image1.png
    806
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    503
    media_image2.png
    Greyscale

Regarding claims 3 and 4, under the modification as set forth above, O’Brian et al. shows the drain body having a compression cap slot (30) to secure the connection between the drain body (2) and the compression cap (32); and the gasket having a gasket slot (below upper surface 31A) to secure the connection between the drain body and the gasket (see fig. 5).
Regarding claims 5 – 8, under the modification as set forth above, O’Brian shows a base (“wall of gland ring 32”) of the compression cap inserting into a body of the gasket, wherein the base of the compression cap has at least one tab (note tabs formed in discontinuous flange (33) 
Regarding claims 9 – 11, Cloutier shows the flange (65), the gasket (74), and the drain body (55) being a single unitary piece once assembled (fig. 9).
Regarding claims 12 – 14, Cloutier shows the flange (65) being an elliptical shape (fig. 1).
Regarding claim 19, Cloutier shows further comprising securing the device (50) to the mounting surface through a flange (65), wherein the flange is positioned in relation to at least one piece of plumbing of a drain of a tub and at least one surrounding wall of the structure (par. 54, ln. 17 – 22), securing the connection between the tail pipe (100) and the device (50) with a gasket (74), wherein the gasket (74) is positioned on top of a drain body (55) but fails to show beneath and on an inner side of a compression cap, further wherein the compression cap helps retain the position of the gasket, and positioning the tail pipe within an upper aperture of the compression cap, wherein the upper aperture has a larger aperture in comparison with a lower aperture of the compression cap, further wherein the upper aperture acts to guide the tail pipe into the drain body. Attention is turned to O’Brian et al. which shows a compression cap (32) and a gasket (31) located beneath and an on inner side of the compression cap, the compression cap helps retain the position of the gasket (col. 3, ln. 64 – 66), and positioning a pipe (3) within an upper aperture of the compression cap, and the compression cap has a lower aperture that is smaller than the upper aperture (note beveled surface 35) to guide the pipe into the drain body. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a compression cap, wherein the gasket is beneath and on an inner side of the compression cap, further wherein the compression cap 
Regarding claim 20, Cloutier shows using a coupler (53) to attach the drain body (55) to the at least one piece of plumbing of the structure (110).
Claims 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier and as applied to claims 1 – 14 and 19 – 20 above, and further in view of US Patent 9,551,138 (hereinafter McLeod et al.).
Regarding claims 15 – 17, the combination of Cloutier and shows all in the instant invention as claimed including the coupler (53) attaches the drain body (55) to the at least one piece of main plumbing of the structure (110) but fails to show at least one piece of external pipe connecting to the attachment end of the drain body, wherein the at least one piece of external pipe connects the drain body to the at least one piece of main plumbing of the structure. Attention is turned to McLeod et al. which shows using an adapter (44) for accommodating different pipe dimensions. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an external pipe, i.e. adapter, for installations that require different pipe diameters as is well-known in the art and evidenced by the teachings of McLeod mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3,615,108 issued to Toth is directed to the unclaimed feature of compression caps having a plurality of axially extending tabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754